            Case 1:20-cv-01178-YK Document 50 Filed 02/23/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHERELLE THOMAS,                                 :
ADMINISTRATOR OF THE ESTATE                      :   No. 1:20-cv-01178
OF TERELLE THOMAS and                            :
T.T., a minor, individually, as child of         :   (Judge Kane)
decedent Terelle Thomas and as his               :
sole survivor,                                   :
   Plaintiffs                                    :
                                                 :
       v.                                        :
                                                 :
HARRISBURG CITY POLICE                           :
DEPARTMENT, et al.,                              :
    Defendants                                   :

                                             ORDER

       AND NOW, on this 23rd day of February 2021, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT the motions to

dismiss filed by Defendants (Doc. Nos. 12, 19, 20, 37, 39) are GRANTED as follows:

            1. The Clerk of Court is directed to amend the caption of this action to substitute the
               City of Harrisburg (“Defendant City”) for the incorrectly named defendant
               Harrisburg City Police Department; 1

            2. The Clerk of Court is directed to terminate Defendant Dauphin County Adult
               Probation as a defendant in this action;

            3. Plaintiffs’ federal claims pursuant to 42 U.S.C. § 1983 against Individual
               Defendants Daril Foose, Brian Carriere, Scott Johnsen, Adrienne Salazar, Travis
               Banning, and Dan Kinsinger (collectively the “Individual Defendants”) for
               conspiracy (Count I), failure to intervene (Count II), and failure to render medical
               care (Count V) are DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to
               file an amended complaint, within thirty (30) days of the date of this Order, that




1
 The complaint in this action does not name the City of Harrisburg as a defendant; rather,
“Harrisburg City Police Department” is the named institutional defendant for Harrisburg. (Doc.
No. 1.) The correct defendant is the City of Harrisburg itself rather than the police department, as
acknowledged by the City in its motion to dismiss (Doc. No. 12) and by Plaintiffs in their brief in
opposition (Doc. No. 22 at 1).
Case 1:20-cv-01178-YK Document 50 Filed 02/23/21 Page 2 of 2




   corrects the pleading deficiencies identified in the Memorandum issued
   concurrently with this Order;

4. Plaintiffs’ state law claims against the Individual Defendants for negligence (Count
   VI), wrongful death (Count VII), and survival action (Count VIII) are DISMISSED
   WITHOUT PREJUDICE to Plaintiff’s right to file an amended complaint, within
   thirty (30) days of the date of this Order, that corrects the pleading deficiencies
   identified in the Memorandum issued concurrently with this Order

5. Plaintiffs’ federal claims pursuant to 42 U.S.C. § 1983 and Monell v. N.Y.C. Dep’t
   of Soc. Servs., 436 U.S. 658 (1978) against Defendant City for failure to train
   (Count IV) and failure to render medical care (Count V) are DISMISSED
   WITHOUT PREJUDICE to Plaintiff’s right to file an amended complaint, within
   thirty (30) days of the date of this Order, that corrects the pleading deficiencies
   identified in the Memorandum issued concurrently with this Order; and

6. Plaintiff’s state law claims for negligence (Count VI), wrongful death (Count VII),
   and survival action (Count VIII) as asserted against Defendant City and Defendant
   Dauphin County are DISMISSED WITH PREJUDICE.


                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania




                                     2
